Title: To Thomas Jefferson from Philip Mazzei, 3 May 1780
From: Mazzei, Philip
To: Jefferson, Thomas



Sir
Paris, May 3d. 1780.

In letter 7, the first of which I sent by Marquis de la Fayette, I took the liberty to propose to you the sending to Leghorn, if possible, under french colours a cargo of the best tobacco. I have since been informed by the Tuscan Minister (who is American in the heart, and is of some service to me) that good Indigo would be likewise a very profitable article there, and especially at present. I was not acquainted with it before, but he has proved it to me very clear, and is so sanguine in it that he would, if practicable, take some interest in the cargo himself. I therefore wish that you could and would make a trial. You will remember that one of the points I always had in view, for the good of our Country in these difficult times, was the persuading the Italians to send us on their account and at their risk such goods as we are in most need of. I have observed to the said gentleman, Marquis Caraccioli, and other Italian ministers and travellors the advantages, which would result to the States of Italy from their entering earley in commercial corrispondence with America. I have seen already from various symptoms that seeds scattered in such a manner are apt to vegetate. A cousin to the present first Minister of the King of Naples came purposely to converse with me on the subject, and before he parted  from this place made me promise that I would write my notions about it, as soon as I have leasure; and send them to him. He and another person of high rank and abilities engaged me much to go to Naples myself, which I intend to do, if my purse will bear it. That King may become a useful friend to us, particularly on account of the barbarians, as he intends to have soon a respectable marine, consisting of 12. ships of the line fregates and other vessels sufficient to protect a free navigation in the Mediterraneum. But at present the States of Italy cannot act openly for several reasons. I will mention one, which is not perhaps so very obvious. They cannot prudently take the lead of Prussia Russia and the Emperour. The only way for the Italian adventurers would be, after having their cargoes ready for America, to take their dispatches for France, where they ought to be furnished with french passports, letters of mark, and every thing requisite. I mentioned it earley to Dr. Franklin, desiring that he would procure me an interview with the Minister, as I wanted to carry with me the certainty of having executed here what I might propose to them. He undertook to do it, and the week after told me that he had not been at Versailles. The Foreign Ministers go there only on tuesday, unless there are particular reasons, as pressing business, &c. The next time he could not mention it, having had too much to do. The 3d. week it had gone quite out of his head; and as he expressed not remembering well what it was that I wanted to propose, I repeated it. He then proposed that I would write it, and he would give it to the Minister. I observed that the point in question could probably be well digested and determined in one conversation; that the writing upon it would be too tedious and too difficult a task; and in short that it could not be done with any propriety without being thoroughly acquainted with their marittime laws and regulations, and some of their Treaties, especially those with the Barbarians. He advised me to go to one Mr. Chaumont, a good friend of his, and a gentleman from whom I could have, he said, all the informations I might wish relative to the french national affairs. I could get none however but was favoured with an advice to persuade the Italians to what they probably would not, and prudently should not do. I had made many trips, and lost many days after the desired informations when I returned to the Doctor, mentioned the impropriety of the advice, and repeated my desire of having some thing done in an affair, which I conceived might be of great utility to us. The day before yesterday I spoke again to him on the subject; said that the only way to do some thing was the going to the fountain  at once; and expressed again a desire of his assistance to enable me to serve our Country. He had often complained in our conversations of the multiplicity of business; he repeated the same on the occasion; and said that the best thing the Italians could do was, in his opinion, to follow Mr. Chaumont’s advice. I therefore determined to go to work some other way, and not to trouble him any more on that score. I asked him if he had found certain papers relative to the money, which Congress want to borrow, and others, all which I was to peruse, and to take copies of such I thought may be of use to me. He had had no time to look, he said, but he would do it, and send them to me. In my last letters before I leave Paris I shall perhaps be more explicit. Till then I intend to say nothing more, than what is necessary to convince you that I am, as I have always been and shall be, as active and as zelous as possible in my endeavours to promote the good of our Country through every means. I am most respectfully, Sir, Your Excellency’s most Obedient & most Humble Servant,

Philip Mazzei

